         Case 2:19-cv-02006-APG-VCF Document 12 Filed 12/07/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 Brandon D. Green,                                   Case No.: 2:19-cv-02006-APG-VCF

 4         Plaintiff                                        Order Granting Extension

 5 v.                                                              [ECF No. 11]

 6 Lawrence Samples, et al.,

 7         Defendants

 8

 9        Plaintiff Brandon D. Green’s motion to extend the deadline to file an amended complaint

10 (ECF No. 11) is granted. Mr. Green shall file his amended complaint by January 22, 2021.

11        DATED this 7th day of December, 2020.

12

13
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
